DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 1 and 2 are unrecognizable due to the excessive shading, figures 3 and 4 are photographs which would render reproduction unrecognizable and figure 5 uses worded illustrations instead of numbered or lettered characters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims(s) 1, 12 are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750."  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 15-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, line 2 states the “barrier sheet is modified to cover areas below already growing” which is indefinite as it is unclear how the barrier sheet is “modified” as there appears to be no mention of how said modification is done or what the modification is.  Applicant should amend to clearly and distinctly point out the limitations being claimed.  Claims 6, 8, 15-17 are also rejected in the same manner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fraleigh (US 7607260).

Regarding claim 1, Fraleigh discloses a weed barrier system comprising one or more weed barrier sheets of flexible polymer or plant material (30, 75, plastics and polyethylene and/or polypropylene type material) impervious to light and water and ranging in thickness from 0.25mm to 3.0mm (Column 2, line 25, 2 to 5 mils) with precut holes (25) ranging in size between about 0.5 inches and about 10 inches to grow a single to more than 100 plants of different sizes (Column 6 lines 13-15, holes 25 are provided in the barrier 30 in interchangeable sizes and staggered alignment to accommodate various container sizes).

Regarding claim 2, Fraleigh discloses wherein the weed barrier sheet comprises natural rubber, vulcanized rubber, neoprene, EPDM, silicon, thick plastic made of polypropylene, polyethylene, polyamide, polystyrene, or mixtures of these or woven sheets made grass, leaf, wood, bamboo or other plant materials (30, 75, plastics and polyethylene and/or polypropylene type material).

Regarding claim 4, Fraleigh discloses wherein weed barrier sheet (30, 75) is provided on a roll (Column 7, lines 50-52) to cover agricultural lands to growing vegetables and/or small fruits.

Regarding claim 5, Fraleigh discloses 1 wherein the weed barrier sheet (30, 75) is modified to cover areas below already growing plants or trees to prevent or inhibit weed interference (wherein the sheet is capable of being placed on any surface to prevent weed interference).

Regarding claim 6, Fraleigh discloses wherein the weed barrier sheet (30, 75) is modified in appearance to resemble mulch or grass or alternative different contours and/or shades of color (Column 2, 25-26, black, white, silver and clear).

Regarding claim 8, Fraleigh discloses wherein the weed barrier sheet (30, 75) is modified to act as a reservoir for small animal repelling agents (wherein the sheet is capable of forming puddles on the surface that act as reservoirs for any substance).

Regarding claim 9, Fraleigh discloses further comprising one or more open ended planters (OEPs) (40, which may be a sleeve pot).

Regarding claim 10, Fraleigh discloses wherein the OEP (40, which may be a sleeve pot) is comprised of polyvinyl chloride (PVC) (40, which may be a sleeve pot), polypropylene, polyethylene, polyamide or polystyrene or mixtures thereof, high density polyethylene (HDPE), galvanized or non-galvanized iron or stainless steel, clay, ceramic, terracotta, wood, bamboo or another plant material.

Regarding claim 11, Fraleigh discloses wherein the OEP (40, which may be a sleeve pot) is sized to fit (Fig. 6) in the holes (25) of the weed barrier sheet (30, 75) .

Regarding claim 12, Fraleigh discloses a weed barrier system comprising one or more open ended planters (OEPs) (40, which may be a sleeve pot).

Regarding claim 13, Fraleigh discloses wherein the OEP (40, which may be a sleeve pot) is used in conjunction with a fabric or fiber based weed barrier (30, 75).

Regarding claim 14, Fraleigh discloses wherein size of the OEPs (40, which may be a sleeve pot) ranges from about 0.5 inches to about 10 inches (1-5 gallon containers are used).

Regarding claim 15, Fraleigh discloses wherein the OEP (40, which may be a sleeve pot) is modified to allow automatic watering and fertilizing for drip irrigation of individual plants (via elements 60, 65, 70).

Regarding claim 16, Fraleigh discloses wherein the OEP (40, which may be a sleeve pot) is modified to retain more water or prevent evaporation of water from the surface and/or to act as a reservoir or serve as a base for an additional reservoir for agents used to repel rabbit, deer and other small animals in the garden (Fig. 7, wherein the container is placed in the ground and would retain water within).

Regarding claim 17, Fraleigh discloses wherein the outer surface of the OEP (40, which may be a sleeve pot) above the soil is modified to capture wind-blown seeds (Fig. 7, wherein the container upper end is open and capable of capturing wind blown seeds)

Regarding claim 18, Fraleigh discloses further comprising a drip irrigation system (60, 65, 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fraleigh (US 7607260) in view of Whitcomb (US 2020/0008369).

Regarding claim 3, Fraleigh discloses the invention substantially as set forth above, but does not expressly disclose wherein two or more weed barrier sheets are joined by staples to cover a larger area.
However, Whitcomb discloses similar structure for managing soil conditions with the use of staples to join two or more sheets together to cover a larger area ([0044], landscaping staples or spikes may be driven into the soil through the holes in basins spaced apart across the units to hold the units of the horticultural apparatus in place. A staple or spike may be conveniently driven through over overlapped basins in order to secure the edges of both units with a single staple or spike.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Fraleigh, by joining multiple sheets together with the use of staples, as taught by Whitcomb, for the purpose of securing multiple units together.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fraleigh (US 7607260) in view of Allard US20210368694.

Regarding claim 7, Fraleigh discloses the invention substantially as set forth above, but does not expressly disclose wherein the sheet further comprises an agent to repel rabbits, deer and other small animals from the weed barrier system.
However, Allard discloses a woven material structure for plant covering that has an agent to repel rabbits, deer and other small animals from the system ([0061], As a non-limiting example, the feeding devices of the present invention may be treated with or otherwise include repellant or insecticides. A feeding device treated in this way may be used to deter deer, other wildlife, or insects from consuming plants.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Fraleigh, by applying an agent to repel animals, as taught by Allard, for the purpose of deterring deer, other wildlife, or insects from consuming plants.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fraleigh (US 7607260) in view of Johnson US 20190313589.

Regarding claim 19, Fraleigh discloses the invention substantially as set forth above, but does not expressly disclose the irrigation system has a timer for automatic watering.
However, Johnson discloses an irrigation mat covering the soil has a timer for automatic watering ([0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Fraleigh, by adding a timer to the irrigation system, as taught by Johnson, for the purpose of automatically watering the plants based on the needs of the plant.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M RODZIWICZ/            Examiner, Art Unit 3642                    

/MONICA L PERRY/            Primary Examiner, Art Unit 3644